             Case 2:20-cr-00458-TJS Document 9 Filed 02/03/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :             CRIMINAL ACTION
                                                :
             v.                                 :
                                                :
CHRISTOPHER MAY                                 :             NO. 20-458


                            CONDITIONS OF RELEASE ORDER

                                               BAIL

Defendant is released on bail in the amount of twenty-five thousand dollars ($25,000.00)
           X O/R
               cash
               secured by:
                      % cash
                      property at:
                      Clerk’s office requirements are not waived. Execute an Agreement to
Forfeit the Property stated above with a copy of the deed as indicia of ownership.

                                     PRETRIAL SERVICES

  X   Defendant shall report to Pretrial Services:
               X as directed by Pretrial Services.
                   times per week in person.
                   times per week via telephone.

  X   Defendant shall attend mental health services under the guidance and supervision of
      Pretrial Services.
      Defendant shall submit to random drug testing as directed by Pretrial Services.
_____ Defendant shall refrain from excessive use of alcohol or from any use of a narcotic drug
      or other controlled substance, as defined in Section 102 of the Controlled Substances
      Act, 21 U.S.C. § 802, without a prescription by a licensed medical practitioner.
      Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
      Services.
      Defendant shall submit to electronic monitoring at the following address:


             This Court, based upon evidence that Defendant has adequate financial resources,
      finds that he/she shall pay all or part of the cost of the court-ordered monitoring program,
      in an amount to be specified by Pretrial Services.

            Curfew. You are restricted to your residence every day from            to     , during
      which electronic monitoring will be in place, or as directed by the pretrial services office
      or supervising officer.
             Case 2:20-cr-00458-TJS Document 9 Filed 02/03/21 Page 2 of 3


            Home Detention. You are restricted to your residence at all times except for
      employment; education; religious services; medical, substance abuse, or mental health
      treatment; attorney visits; court appearances; court-ordered obligations; or other activities
      approved in advance by the pretrial services office or supervising officer;

             Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
      residence except for medical necessities and court appearances or other activities
      specifically approved by the court.

                                            PASSPORT

          X Defendant shall surrender and/or refrain from obtaining a passport.

                                              TRAVEL

         X   Travel is restricted to the Eastern District of Pennsylvania and Norther District
             of California
             Travel is restricted to the ________________________________________.
             Unless prior permission is granted by Pretrial Services.

                                            FIREARMS

         X   Defendant shall surrender and/or refrain from obtaining any firearms. Any other
             firearms in any premises where the defendant resides while on supervised release
             must be removed from the premises and no firearms are to be brought into the
             premises during this period. The defendant shall execute a completed Prohibition
             on Possession of Firearms Agreement.

                                        MISCELLANEOUS

             Defendant shall have no contact with co-defendants, potential witnesses in this
             case, or individuals engaged in any criminal activity.
             Defendant must maintain present employment.
             Defendant must actively seek gainful employment.
             Defendant shall undergo a mental competency evaluation.
             Defendant must reside:
                    at:

                    with:

                                     COMPUTERS/INTERNET

              The Defendant is subject to the following computer/internet restrictions which are
to be monitored by U.S. Pretrial Services and may include manual inspection, use of minimally
invasive internet detection devices, and/or installation of computer monitoring software to insure
             Case 2:20-cr-00458-TJS Document 9 Filed 02/03/21 Page 3 of 3


compliance with the imposed restrictions.


            No computer: The Defendant is prohibited from possession and/or use of any
computers and connected devices.

              Computer, no internet access: The Defendant is permitted use of computers or
connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites,
IRC servers, instant messaging).
              Computer with internet access: The Defendant is permitted use of computers or
connected devices, is permitted access to the internet for legitimate purposes, and is responsible
for any fees connected with the installation and use of monitoring software.

             Other Residents: By consent of other residents, all computers located at the
address of record shall be subject to inspection to insure the equipment is password protected.

             Other Restrictions:

      OTHER CONDITIONS:

        As a further condition of release, defendant shall not commit a Federal, State, or local
crime during the period of release. The commission of a Federal offense while on pretrial release
will result in an additional sentence of a term of imprisonment of not more than 10 years, if the
offense is a felony; or a term of imprisonment of not more than 1 year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.

      Any violation of the conditions of release may result in revocation of bail and imprisonment
pending trial.




      It is so ORDERED this 3rd day of February, 2021.


                                      /s/ Timothy J. Savage
                                   TIMOTHY J. SAVAGE, J.
